Matter of Amos v Erie County Dept. of Social Servs. (2021 NY Slip Op 00968)





Matter of Amos v Erie County Dept. of Social Servs.


2021 NY Slip Op 00968


Decided on February 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1023 CAF 19-01245

[*1]IN THE MATTER OF ANTHONY AMOS, JR., PETITIONER-APPELLANT,
vERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


DEBORAH J. SCINTA, ORCHARD PARK, FOR PETITIONER-APPELLANT. 
REBECCA HOFFMAN, BUFFALO, FOR RESPONDENT-RESPONDENT.
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE I. YOON OF COUNSEL), ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered April 3, 2019 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Chendo O ., 175 AD2d 635, 635 [4th Dept 1991]).
Entered: February 11, 2021
Mark W. Bennett
Clerk of the Court